Order unanimously affirmed without costs. Memorandum: Supreme Court correctly found that plaintiff, who was imprisoned from August 1963 until December 1966 and from 1979 to the present, failed to prove his cause of action for a default divorce based on abandonment. One of the elements of such a cause of action is an unjustified separation (see, Bazant v Bazant, 80 AD2d 310; cf., Maryon v Maryon, 60 AD2d 623; Del Galdo v Del Galdo, 51 AD2d 741), and plaintiff cannot prove that defendant’s absence was unjustified because defendant has grounds for divorce against plaintiff (see, Domestic Relations Law § 170 [3]; 1 Foster, Freed and Brandes, Law and the Family New York § 6:20 [2d ed]). (Appeal from order of Supreme Court, Cayuga County, Corning, J.—divorce.) Present —Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.